NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on August 6, 2021. Claims 1-11 are pending. Claims 1, 10, 11 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-11 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 2016006803 to McNEW et al. (hereinafter “McNEW:”) discloses a system for management of driver and vehicle modes for semi-autonomous driving systems. The system of McNEW does not teach all the aspect of the claimed invention. The claimed invention teaches a classifier configured to distinguish traffic scenarios which the prior art fails to disclose.

Regarding claim 1, McNEW taken singly or in combination with other prior art of record, does not disclose or teach a system for a vehicle, the system comprising: a driver monitoring device; a sensor device being part of the driver monitoring device, the sensor device is configured to detect whether at least one hand of a driver of the vehicle is in contact with a steering wheel of the vehicle, and to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661